—Judgment, Supreme Court, New York County (Louis York, J.), entered August 2, 2000, upon a jury verdict for defendant, unanimously affirmed, without costs.
The evidence, fairly considered, permitted the jury to reach the verdict it did (see, Nicastro v Park, 113 AD2d 129, 134). Plaintiff was purportedly injured when he slipped and fell down a flight of negligently maintained stairs in a City-owned building. However, the jury was free to find that plaintiff had not made out a reasonable or practical connection (see, McGee v Adams Paper & Twine Co., 26 AD2d 186, 195, affd 20 NY2d 921) between the claimed code violations and his injuries in view of his various explanations as to the cause of his fall and his prior medical history. Contrary to plaintiffs argument, the trial court’s exclusion of certain photographs, which were not of the accident scene and were of uncertain provenance and connection to the accident, constituted a proper exercise of discretion (cf., Becker v Liscio, 223 App Div 698). Concur— Nardelli, J. P., Tom, Mazzarelli, Ellerin and Lerner, JJ.